DETAILED ACTION
This Action is a response to the filing received 20 November 2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 12 is objected to because of the following informalities: the claim ends with a semicolon, a period should be used.  Appropriate correction is required.

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: while the individual parsing operations are known, as shown below in the rejections, the specific combination of six such parsing elements, in combination with the remaining limitations of claim 1, would not be obvious over the cited prior art of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al., U.S. 9,971,595 B1 (hereinafter referred to as “Thompson”) in view of Joshi et al., U.S. 2011/0093513 A1 (hereinafter referred to as “Joshi”) and Kasani et al., U.S. 2021/0124647 A1 (hereinafter referred to as “Kasani”).

Regarding claim 1, Thompson teaches: A database change management system, comprising: 
a database server maintaining a database according to a database schema (Thompson, e.g., 4:58-5:5, “AutoD application may be implemented as a daemon or ‘always running’ program that runs on the same server that a target database (or its copy) resides …” See also, e.g., 8:25-40, describing database schema); 
a data database change management system coupled to the database server (Thompson, e.g., FIG. 2, Jenkins server; also reference the AutoD application, which aids in performing the database changes, at 4:49-5:5, wherein “coupled” may comprise separate servers connected by a network (11:63-12:8, Jenkins)), or software modules intercommunicating on a same computer (AutoD and the target database)), the database change management system including a processor and a non-transitory computer readable medium storing computer executable instructions executable to provide a set of services (Thompson, e.g., 12:9-59, 13:9-37) comprising: 
a packaging service configured to: retrieve SQL scripts from a source code manager repository (Thompson, e.g., 5:67-42, “new change SQL is checked into the source code repository, the AutoD application may be executed to run that SQL against a copy of QA database …”), the SQL scripts configured for a packaging job for a project, the package job relating to a set of changes to a database (Thompson, e.g., 5:28-36, “A developer who wishes to apply changes to a target database has to check in SQL code by placing .sql files into an object type folder …”); …
generate a forecast report by applying changes in the change objects to a reference database, wherein the forecast report is indicative of a prediction of a failure or success of an implementation of the set of changes to the reference database (Thompson, e.g., 5:47-67, “process … locates all the currently proposed database changes in a designated source code repository … files in the ‘proposed_changes’ folder at the designated storage changes may be checked for errors … automatically pulled from the source control … pre-validated against a progressive version of a copy of the QA database (referred to as Pre-QA database) …” See also, e.g., 6:17-24, “pre-validation of the proposed database changes may be based on parsing of the change SQL file(s) and/or execution of the change SQL in the Pre-QA environment … a report and/or notification email listing an execution errors and/or parsing errors may be automatically generated …”); and 
responsive to a predicted implementation success, deploy the set of changes to the reference database (Thompson, e.g., 7:9-12, “the SQL in the proposed changes that runs without issue is now pre-validated and can be moved to a second designated storage location, ‘validated_changes’ …” See also, e.g., FIG. 6 and more generally 9:22-11:47, describing the process of rolling out the pre-validated SQL changes in an execution SQL package).
Thompson does not more particularly teach packaging the SQL scripts as changes based on a configuration of the project by generating changesets pointing to corresponding SQL scripts. However, Joshi does teach: package the SQL scripts as changes based on a configuration for the project by generating changesets pointing to corresponding SQL scripts (Joshi, e.g., ¶59, “script manager 420 is operable to obtain one or more scripts indicating database operations to perform for the target database in conjunction with installing the code on the target … script manager 420 may determine the one or more scripts to obtain via a file that includes references to other scripts …” See also, e.g., ¶61, “An installer (whether included in the package …), when executed, may … execute any scripts …” Examiner’s note: the package comprises one or more changesets pointing to the corresponding SQL scripts, i.e. a file that includes references to other scripts) for the purpose of packaging a plurality of SQL scripts in an organized manner facilitating the installation thereof on a database (Joshi, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods of performing automated database deployment as taught by Thompson to provide for packaging the SQL Id.).
Thompson in view of Joshi does not more particularly teach generating change objects by parsing the SQL scripts. However, Kasani does teach: generate change objects by parsing the SQL scripts (Kasani, e.g., Abs., “identifying a database install scripts … parsing the database install script prior to execution to determine an object type, object name and object operation for database objects affected by the database install script … generating a rollback script based at least in part on the definition of the database install script …” Examiner’s note: the rollback script comprises the change object, in that it is comprised of one or more changes in order to rollback installation operations and is generated via at least the parsing of the installation scripts. That it is well-known to use SQL scripts to perform database change operations is disclosed by Thompson, cited above) for the purpose of determining operations contained in an installation script and using that information to generate further script commands (Kasani, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods of performing automated database deployment as taught by Thompson in view of Joshi to provide for generating change objects by parsing the SQL scripts because the disclosure of Kasani shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods Id.).

Claim 14 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 14, Thompson further teaches A method for database change management (Thompson, e.g., 3:15-30); and Joshi further teaches at a first computing device communicatively coupled to a database server: opening a connection from the first computing device to a database maintained by the database server according to a database schema (Joshi, e.g., FIG. 2, wherein database(s) 210 and Targets A-C 230-232 are separate from development tool 220, and see also, e.g., ¶45, “to install a package, a connection may be established with the target …”).

Regarding claim 2, the rejection of claim 1 is incorporated, and Thompson further teaches: further comprising responsive to a predicted implementation failure, restore the reference database to a previous state (Thompson, e.g., 6:48-7:3, “Rollback Handler may revert the Pre-QA database back to an initial state prior to the occurrence of the one or more execution errors …”).

Regarding claim 3, the rejection of claim 1 is incorporated, and Thompson further teaches: further comprising responsive to a predicted implementation success, store the project, including associated database changes, in an artifact store for deployment in a production tier (Thompson, e.g., 7:9-12, “the SQL in the proposed changes that runs without issue is now pre-validated and can be moved to a second designated storage location, ‘validated_changes’ …” See also, e.g., FIG. 6 and more generally 9:22-11:47, describing the process of rolling out the pre-validated SQL changes in an execution SQL package, including to a production tier).

Regarding claim 11, the rejection of claim 1 is incorporated, and Thompson further teaches: further comprising, responsive to retrieving SQL scripts from the source code manager repository, checking the retrieved SQL scripts for compliance with SQL compliance rules (Thompson, e.g., 6:17-24, “pre-validation of the proposed database changes may be based on parsing of the change SQL file(s) and/or execution of the change SQL in the Pre-QA environment …”).

Regarding claim 12, the rejection of claim 1 is incorporated, and Thompson further teaches: further comprising backing up the reference database (Thompson, e.g., 6:48-7:3, “Rollback Handler may revert the Pre-QA database back to an initial state prior to the occurrence of the one or more execution errors … FLASHBACK … restores an entire Oracle database to a previously set ‘restore point’ …”).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Joshi and Kasani, and in further view of Nicolades, Ian, U.S. 2019/0308104 A1 (hereinafter referred to as “Nicolades”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Thompson in view of Joshi and Kasani does not more particularly teach that parsing the SQL scripts further comprises stripping wherein parsing the SQL scripts further comprises stripping out SQL comments from the SQL script (Nicolades, e.g., ¶276, “script parser changes that source—two primary examples being … removing comments …”) for the purpose modifying and simplifying the original source (Nicolades, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods of performing automated database deployment as taught by Thompson in view of Joshi and Kasani to provide that parsing the SQL scripts further comprises stripping SQL comments from the SQL script because the disclosure of Nicolades shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods of performing automated database deployment to provide that parsing the SQL scripts further comprises stripping SQL comments from the SQL script for the purpose of modifying and simplifying the original source (Nicolades, Id.).

Claim 15 is rejected for the reasons given in the rejection of claim 4 above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Joshi and Kasani, and in further view of Millington et al., U.S. 2005/0256834 A1 (hereinafter referred to as “Millington”).

Regarding claim 5, the rejection of claim 1 is incorporated, but Thompson in view of Joshi and Kasani does not more particularly teach that parsing the SQL scripts further comprises substituting SQL properties of one or more attribute values. However, Millington does teach: wherein parsing the SQL scripts further comprises substituting SQL properties of one or more attribute values (Millington, e.g., ¶218, “command properties can take either a SQL statement or stored procedure value (the control parses the command to determine the command type). Commands or stored procedures may also be parameterized, where the values of parameters are substituted at run-time from an external source, such as a control property, session variable, or querystring request parameter …”) for the purpose of incorporating parameter values from an external source (Millington, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods of performing automated database deployment as taught by Thompson in view of Joshi and Kasani to provide that parsing the SQL scripts further comprises substituting SQL properties of one or more attribute values because the disclosure of Millington shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods of performing automated database deployment to provide that parsing the SQL scripts further comprises substituting SQL properties of one or more attribute values for the purpose of incorporating parameter values from an external source (Millington, Id.).

Claim 16 is rejected for the reasons given in the rejection of claim 5 above.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Joshi and Kasani, and in further view of Kuspa et al., U.S. 2014/0250055 A1 (hereinafter referred to as “Kuspa”).

Regarding claim 6, the rejection of claim 1 is incorporated, but Thompson in view of Joshi and Kasani does not more particularly teach that parsing the SQL scripts further comprises replacing passage blocks with placeholders. However, Kuspa does teach: wherein parsing the SQL scripts further comprises replacing passage blocks with placeholders (Kuspa, e.g., ¶34, “metadata placeholder application 34 may accept a written script as input, parse and convert the script … and create a series of metadata placeholders containing the relevant metadata as detailed in the script …”) for the purpose of replacing certain script code with metadata placeholders (Kuspa, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods of performing automated database deployment as taught by Thompson in view of Joshi and Kasani to provide that parsing the SQL scripts further comprises replacing passage blocks with placeholders because the disclosure of Kuspa shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods of performing automated database deployment to provide that parsing the SQL scripts further comprises replacing passage blocks with placeholders for the purpose of replacing certain script code with metadata placeholders (Kuspa, Id.).

Claim 17 is rejected for the reasons given in the rejection of claim 6 above.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Joshi and Kasani, and in further view of Barbas, Pedro M., U.S. 2015/0227756 A1 (hereinafter referred to as “Barbas”).
Regarding claim 7, the rejection of claim 1 is incorporated, but Thompson in view of Joshi and Kasani does not more particularly teach that parsing the SQL scripts further comprises splitting SQL text into individual blocks of SQL statements. However, Barbas does teach: wherein parsing the SQL scripts further comprises splitting SQL text into individual blocks of SQL statements (Barbas, e.g., ¶37, “Block 306 is for parsing query Q. Parser splits the SQL query into two or more components …”) for the purpose of breaking an SQL script into one or more components (Barbas, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods of performing automated database deployment as taught by Thompson in view of Joshi and Kasani to provide that parsing the SQL scripts further comprises splitting SQL text into individual blocks of SQL statements because the disclosure of Barbas shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods of performing automated database deployment to provide that parsing the SQL scripts further comprises splitting SQL text into individual blocks of SQL statements for the purpose of breaking an SQL script into one or more components (Barbas, Id.).

Claim 18 is rejected for the reasons given in the rejection of claim 7 above.

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Joshi and Kasani, and in further view of Barbas and Green et al., U.S. 2012/0266244 A1 (hereinafter referred to as “Green”).

Regarding claim 8, the rejection of claim 7 is incorporated, but Thompson and Joshi in view of Kasani and Barbas do not more particularly teach that parsing the SQL scripts further comprises tokenizing each of the blocks of SQL statements. However, Green does teach: wherein parsing the SQL scripts further comprises tokenizing each of the blocks of SQL statements (Green, e.g., ¶30, “the parser firstly tokenizes the script …”) for the purpose of tokenizing one or more SQL statements in an SQL script for further processing (Green, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods of performing automated database deployment as taught by Thompson and Joshi in view of Kasani and Barbas to provide that parsing the SQL scripts further comprises tokenizing each of the blocks of SQL statements because the disclosure of Green shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods of performing automated database deployment to provide that parsing the SQL scripts further comprises tokenizing each of the blocks of SQL statements for the purpose of tokenizing one or more SQL statements in an SQL script for further processing (Green, Id.).

Regarding claim 9, the rejection of claim 8 is incorporated, and Kasani further teaches: wherein parsing the SQL scripts further comprises parsing the tokenized SQL statements into change objects (Kasani, e.g., Abs., “identifying a database install scripts … parsing the database install script prior to execution to determine an object type, object name and object operation for database objects affected by the database install script … generating a rollback script based at least in part on the definition of the database install script …” Examiner’s note: the rollback script comprises the change object, in that it is comprised of one or more changes in 

Claims 19-20 are rejected for the reasons given in the rejections of claims 8-9 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Joshi and Kasani, and in further view of Shanthaveerappa et al., U.S. 2018/0060177 A1 (hereinafter referred to as “Shanthaveerappa”).

Regarding claim 13, the rejection of claim 1 is incorporated, but Thompson in view of Joshi and Kasani does not more particularly teach that SQL scripts including rollbacks are run against the reference database prior to generating the forecast report. However, Shanthaveerappa does teach: wherein, if the SQL scripts include rollbacks, running the SQL scripts against the reference database to execute the rollbacks prior to generating the forecast report (Shanthaveerappa, e.g., ¶¶64-69, describing rollback scripts as a type of script that may be used to alter a database. Examiner notes that Thompson, cited above with respect to claim 1 and incorporated herein, discloses running a complete set of proposed change scripts prior to reporting all errors (i.e. the forecast report). Shanthaveerappa is further cited to show that database change SQL scripts may comprise rollbacks that are not merely used to roll the database back to a pre-test state) for the purpose of executing complete script sets prior to generating a full forecast of a set of changes (Shanthaveerappa, ibid.).
Id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Mesika et al., U.S. 2014/0337282 A1, teaches systems and methods for deploying database upgrades to multiple environments in a different order comprising the use of SQL script and parsing techniques.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191